DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 4/27/2022.  Currently, claim 21 has been canceled, new claim 22 has been added, and claims 1-19 and 22 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,992,586. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1-19 and 22 of the instant application with claims 1-20 of the patent, claims 1-19 and 22 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contain all the limitations of claims 1-19 and 22 of the instant application except for that the first request comprising a metering event (a type of request). However, since the patent claim 4 discloses determining the enforcement decision based on the one or more rules, and the patent claim 5 discloses comprising type of request in the one or more rules, as such the combination of patent claims 1 and 4-5 discloses the limitations of claim 1 of the instant application. Claims 1-19 and 22 of the instant application therefore are not distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 1-19 and 22 would be allowable if a proper terminal disclaimer is filed to overcome the double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of claim rejection were reconsidered and claim rejections were withdrawn based on the amendment and the substance of applicant’s remarks and arguments (see remarks, filed April 27, 2022, pp. 7-11), as such the reasons for allowance are all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered and are discussed in detail below.
With respect to the nonstatutory obviousness-type double patenting, since applicant failed to timely file a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) to overcome the double patenting rejection addressed in the previous office action, the double patenting rejection on claims 1-19 and 22 is remained in this office action. Note that this rejection cannot be held in abeyance.  Applicant must either file a terminal disclaimer or cancel the conflicting claims in order to place the application in a condition for allowance.
	In response to applicant's arguments on pages 7-11, with respect to the rejections made under 35 U.S.C. 103 regarding specifically to claim 8, applicant's arguments in view of the amendments have been considered and are persuasive. The rejections made under 35 U.S.C. 103 have been withdrawn, and claims 1-19 and 22 are allowed over prior art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456